Title: From George Washington to Charles Carter, Jr., of Culpeper, 29 May 1794
From: Washington, George
To: Carter, Charles Jr.


               
                  Dear Sir,
                  Philadelphia 29th May 1794
               
               I have duly received your letter of the 14th instant.
               The enclosed to Mr John Lewis, left open for your perusal, will shew what I require for myself, and am willing to do for others.  Do you & he therefore, after full enquiry into facts, point out what this ought to be—and no delay shall be experienced from me.
               
               The two hundred pounds for which you endorsed an order upon a Merchant of this place, has been duly paid. The remainder of the money due me for the purchase of the lots (amounting to about two hundred pounds more) I give, as I desired Mr Howell Lewis to inform you to my niece Mrs Carter—And by these presents I confirm the gift.  Give my love to her. With great esteem & regard I am—Dear Sir Your Obedient Servt
               
                  Go: Washington
               
            